AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 6, Registration No. 333-136896 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post Effective Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MONMOUTH REAL ESTATE INVESTMENT CORPORATION (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation or organization) 22-1897375 (I.R.S. Employer Identification No.) Juniper Business Plaza, Suite 3-C, 3499 Route 9 North, Freehold, New Jersey 07728 732-577-9996 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Anna T. Chew Juniper Business Plaza, Suite 3-C, 3499 Route 9 North, Freehold, New Jersey 07728 732-577-9996 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gary D. Gilson Husch
